                                 UNITED STATES DISTRICT COURT
 1
                                         DISTRICT OF NEVADA
 2
                                                    ***
 3
      DAMIAN COLE,                                             Case No. 2:21-cv-00334-JCM-VCF
 4
                            Plaintiff,
 5
            v.                                                               ORDER
 6
      SPILIADIS MANAGEMENT LTD., a Nevada
 7    Corporation; MANAGED BUSINESS
      SERVICES, INC., a Nevada Corporation;
 8    DOES I-X; and ROE Business Entities I-X,
 9                          Defendants.
10

11          Pending before the Court is Defendant’s Motion to Vacate the Early Neutral Evaluation

12   Session (ECF No. 19). The Court has considered Defendant’s Motion and Plaintiff’s Opposition

13   (ECF No. 20).

14          The Early Neutral Evaluation program is designed to allow the parties and the assigned

15   ENE judge to have frank discussions about the strength and weaknesses of the parties’ claims and

16   defenses in a setting in which the parties are not worried about how the assigned judge reacts to the

17   parties’ positions. LR 16-6. Thus, while the Court is sympathetic to Defendant’s position in this

18   case, the Court finds that the overall goal of the ENE program is broader than reaching settlement.

19          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Vacate the Early

20   Neutral Evaluation Session (ECF No. 19) is DENIED.

21          Dated this 27th day of May, 2021.

22

23
                                                  ELAYNA J. YOUCHAH
24                                                UNITED STATES MAGISTRATE JUDGE
25

26

27

28
